— In a consolidated action to recover damages for personal injuries, the defendant Joseph R. Guervil appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Ash, J.), dated September 14, 2011, as, in effect, denied that branch of his motion which was to preclude the plaintiff from offering any evidence at the time of trial with respect to certain magnetic resonance imaging films.
Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed because it concerns an evidentiary ruling which, even when “made in advance of trial on motion papers ... is neither appealable as of right nor by permission” (Cotgreave v Public Adm’r of Imperial County [Cal.], 91 AD2d 600, 601 [1982]; see CPLR 5701; Matter of Lyons v Lyons, 86 AD3d 569, 570 [2011]; Cortez v Northeast Realty Holdings, LLC, 78 AD3d 754, 757 [2010]). Skelos, J.P., Dillon, Leventhal and Sgroi, JJ., concur.